DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
Response to Amendments
The Amendment filed 6/24/2021 has been entered. Claims 1 and 6 were amended and claims 2-5 were canceled. Thus, claims 1 and 6-17 are pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “a waist…the waist of the robotic walking aid” in claim 1 lines 3-5 lacks antecedent basis in the Applicant’s specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the center of gravity of the user" on page 3 of 13 in line 4 and "the center of gravity of the robotic walking aid" on page 3 of 13 in line 10. There is insufficient antecedent basis for these limitations in the claim.
Claims 6-17 are rejected due to their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler et al. (US 2016/0045386 A1) in view of Kawai (US 2007/0054777 A1), Goffer (US 2010/0094188 A1), Herr et al. (US 2007/0043449 A1), Casler (US 2010/0114329 A1), and Kazerooni et al. (US 2009/0292369 A1).
Regarding claim 1, Sandler discloses a method for estimating posture of a robotic walking aid (exoskeleton with wearer pose information) (abstract; para. [0031]), comprising the steps of: 
providing a robotic walking aid (exoskeleton 100) (Figs. 1, 11), wherein the robotic walking aid has an upper body (trunk portion 110, which would be mounted to the link portion at location 1109) (Figs. 1, 11; para. [0093]), a waist (the link portion at location 1106 related to the sacral structure) (Fig. 1, 11; para. [0093]), an inertial sensor (inertial sensors mounted in the exoskeleton system) (para. [0018]), motor encoders (sensors can include motor encoders) (para. [0053]), and four motors (motors would be in the knee and hip motor housing locations 1104, 1108, of which there are two each on the left and right legs) (Fig. 11; para. [0093]), the upper body of the robotic walking aid is completely above the waist of the robotic walking aid (trunk portion 110 is on a user’s torso above the hip actuators, and the link portion at location 1109 is at a user’s sacral structure below the hip actuators) (Figs. 1, 11), a respective one of the four motors are correspondingly provided on each of right and left hip joints, and right and left knee joints of the robotic walking aid (four motor housings, two at location 1104 for the knees and two at location 1108 for the hips) (Fig. 11; para. [0093]), while the motor encoders, the motors and the inertial sensor are coupled to a control unit (actuators and sensors are coupled to CPU 120) (Figs. 1; para. [0053]);

with the robotic walking aid installed on the user, an angle of the upper body of the robotic walking aid being formed by using a reference frame and the upper body as bounds (angle of torso lean using the vertical vector in line with gravity and the user’s torso as bounds) (para. [0038]; para. [0086]), and each of the aforesaid joints having an individual angle formed by using the reference frame and each of the aforesaid joints as bounds (joint angles which can determine if a hip/knee joint is “forward” or “back” from an ankle, and thus needs a reference for normal or zero to determine if a joint is “forward” or “back”; this reference would be when a user is standing straight and still, as then all of the joints would be in line with each other) (para. [0038]; para. [0100]); 
inputting the lengths of the upper body, two thighs, two shanks, two feet of the robotic walking aid to the control unit (exoskeleton segment lengths are used in calculations, and thus would have to have been inputted previously; segments of the exoskeleton would include all of the exoskeletons individual parts, and thereby would include trunk portion 110, left and right hip actuators 135, left and right knee actuators 140, left and right ankle joints 160, and left and right foot supports 161) (Figs. 1, 11; para. [0032]; para. [0053]; para. [0093]), with the upper body, two thighs, two shanks, two feet forming a plurality of end points (both ends of each segment would be respective end points, as related to the segment positions, angles, and lengths) (Figs. 1, 11; para. [0032]). 
using a motion model to calculate three dimensional (3D) coordinates for each of the plurality of end points (relative exoskeleton joint and segment positions or trajectories are 
performing a process for calculating 3D coordinates of the center of gravity of the user (center of mass is equivalent to the center of gravity when on Earth, where a user would be using this device; center of mass for a user wearing the exoskeleton is calculated) (paras. [0032-0033]);
wherein the robotic walking aid is defined by a plurality of links (all of the segments joined to form the exoskeleton) (Figs. 1, 11), and the plurality of links include: 
a first link and a second link, serially connected to each other to compose a pelvis (right horizontal segment between the link at location 1109 and the right motor housing 1108, as well as right hip actuator 135 form a first link; the second link would be the same structures mirrored on the left side) (Figs. 1, 11; para. [0053]); 
a third link, a fourth link, and a fifth link, serially connected to one another to compose a right leg (the link with knee actuator 140 joined to the link with ankle support 160 joined to foot support 161, respectively, all on the right leg) (Figs. 1, 11; para. [0053]) while allowing the right leg to couple to one end of the pelvis in a form that a node between the right leg and the pelvis is defined to be the right hip joint (hip joint 145 between hip actuator 135 and knee actuator 140 on the right side) (Figs. 1, 11; para. [0053]), a node between the third link and the fourth link is defined to be the right knee joint (knee joint 150 between knee actuator 140 and ankle support 160 on the right side) (Figs. 1, 11; para. [0053]), and the fifth link is defined to be the right foot (right foot support 161) (Figs. 1, 11; para. [0053]); 

and a ninth link, used as the upper body and one end thereof being directly connected to a node between the first link and the second link (segment at location 1109 with trunk portion 110, which is directly connected to and between the two horizontal segments on either side of 1109) (Figs. 1, 11);
wherein the plurality of end points include: a first end point, disposed at the one end of the ninth link that is connected to the first and the second links (bottom of the segment at location 1109 between the horizontal segments and just above the segment at location 1106) (Fig. 11); 
an upper body end point, disposed at an end of the ninth link that is opposite to the first end point (top of the segment at location 1109) (Fig. 11); 
a second end point, disposed at an end of the third link that is connected to the first link (end of knee actuator 140 which is connected to the hip actuator 135) (Figs. 1, 11); 

a fourth end point, disposed at an end of the fourth link that is connected to the fifth link (end of ankle support 160 which is connected to foot support 161) (Figs. 1, 11); 
a fifth end point, disposed at an end of the fifth link that is opposite to the fourth end point (end of foot support 161 not touching the ankle support 160) (Figs. 1, 11); 
a sixth end point, disposed at an end of the sixth link that is connected to the second link (end of knee actuator 140 which is connected to the hip actuator 135) (Figs. 1, 11); 
a seventh end point, disposed at an end of the sixth link that is connected to the seventh link (end of knee actuator 140 which is connected to the ankle support 160) (Figs. 1, 11); 
an eighth end point, disposed at an end of the seventh link that is connected to the eighth link (end of ankle support 160 which is connected to foot support 161) (Figs. 1, 11); 
and a ninth end point, disposed at an end of the eighth link that is opposite to the eighth end point (end of foot support 161 not touching the ankle support 160) (Figs. 1, 11).
Sandler does not disclose four motor encoders; a respective one of the four motor encoders are correspondingly provided on each of right and left hip joints, and right and left knee joints of the robotic walking aid; and the inertial sensor is provided on the upper body of the robotic walking aid at a location above the waist of the robotic walking aid, while the motor controllers are coupled to a control unit; using the inertial sensor to obtain the angle of the upper body corresponding to the reference frame; using the motor encoders to obtain the individual angle of each of the aforesaid2 of 13Serial No.: 14/982,881Amdt. Dated June 24, 2021 Reply to Final Office Action of March 3, 2021joints; the process for calculating 3D coordinates of the 
However, Kawai teaches a method for using a leg body exercise assistive apparatus (Kawa; abstract) including four motor encoders (joint displacement sensors 29-31, which use rotary encoders, are at each hip and knee joint of both legs) (Kawai; Figs. 1-2, 6; para. [0056]); a respective one of the four motor encoders are correspondingly provided on each of right and left hip joints, and right and left knee joints of the robotic walking aid (joint displacement sensors 29-31 are on each hip and knee joint of both legs) (Kawai; Figs. 1-2, 6; para. [0056]); and the inertial sensor is provided on the upper body of the robotic walking aid at a location above the waist of the robotic walking aid (acceleration sensor 21 with inertial acceleration component inside sensor box 2) (Kawai; Figs. 1, 3; para. [0131]); using the inertial sensor to obtain the angle of the upper body corresponding to the reference frame (tilt angle of waist calculated from acceleration sensor 21; reference frame BC) (Kawai; Fig. 14; para. [0073]; para. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sandler method to include providing four motor encoders and the process for calculating 3D coordinates of the center of gravity of the user as claimed, as taught by Kawai, for the purpose of providing a specific method of calculating the center of gravity of a user which can then be used for determining the floor reaction force application point of the exoskeleton during use (Kawai; para. [0200]; para. [0201]; para. [0202]), this calculation being used in satisfying the dynamic balance between inertia force, gravity, and the floor reaction forces (Kawai; para. [0009]). With this modification, the modified Sandler method would thus teach and the inertial sensor is provided on the upper body of the robotic walking aid at a location above the waist of the robotic walking aid (Kawai acceleration sensor 21 to sense inertia is inside Kawai sensor box 2, which corresponds to the Sandler CPU 120 which is in the trunk portion 110 above the link portion at location 1106 related to the sacral structure) (Sandler, Figs. 1, 9; Kawai, Fig. 1, para. [0054], para. [0131]).
Sandler does not disclose four motor controllers, and a respective one of the four motor controllers provided on each of right and left hip joints and right and left knee joints of a robotic walking aid; while the motor controllers are coupled to a control unit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of the exoskeleton of Sandler by including four motor controllers, one to each hip and knee joint motors at the motor housings of Sandler, as taught by Goffer, in order to provide a redundancy to the motor controls if the main processing unit of Sandler experiences a malfunction.
Sandler does not disclose the inertial sensor is an inertial measurement unit used for estimating an inertial motion of an object or for calculating a transformation matrix for coordination of the inertial sensor corresponding to a reference coordinate system.
However, Herr teaches an artificial ankle-foot system (Herr; title) wherein the inertial sensor is an inertial measurement unit used for estimating an inertial motion of an object (Inertial Measurement Units for sensing relative joint movement) (Herr; para. [0187], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inertial mass unit of Herr in place of the Sandler inertial sensors, for the purpose of providing the Sandler exoskeleton with a specific type of inertial sensor which one of ordinary skill in the art would be able to reasonably expect would function similarly well for sensing inertia as related to joint movements.

However, Sandler does teach issuing an alarm if the overall center of gravity is outside of the base of support (auditory device generate sound when a user shifts their weight too far in a direction) (Sandler; para. [0085]). Moreover, Casler teaches a terrain-adaptive lower-extremity apparatus (Casler; abstract) wherein the overall center of gravity of an exoskeleton can be positioned behind a base of support formed by the feet of an exoskeleton (exoskeleton center of gravity is shown by a circle with an “x” in it, and it is located behind the feet of the exoskeleton) (Casler; Fig. 24A). This can occur when the person using the exoskeleton is sitting down, in which case the exoskeleton would not need to be supporting a person’s weight and would thus be in a resting state (Casler; Fig. 24A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to include the step of enabling the robotic aid to rest if the overall center of gravity is behind the base of support formed by the feet, as taught by Casler, in order to conserve the energy of the robotic aid. 
Sandler does not disclose the first end point directly connected to the first and the second links; wherein the node between the first link and the second link is directly connected to the first link and the second link. 
However, Kazerooni teaches a lower extremity exoskeleton (Kazerooni; abstract) including the first end point directly connected to the first and the second links (the bottom end of connecting bracket 117 directly connects to the horizontal sections on either side at joint 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sandler method such that the first end point is directly connected to the first and the second links, and wherein the node between the first link and the second link is directly connected to the first link and the second link, as taught by Kazerooni, for the purpose of  allowing for the abduction and adduction of the hips (Kazerooni; para. [0113]).
Regarding claim 6, the modified Sandler method teaches wherein in the step of using the motion model to calculate 3D coordinates for each of the plurality of end points, a direction that the user is walking toward is defined to be the positive direction of an x-axis in the reference frame (the feet of the exoskeleton are pointed towards the positive x direction of the reference frame BC) (Kawai; Fig. 4); 
the node between the upper body and the pelvis of the robotic walking aid is defined to be the origin of the reference frame (reference frame BC) (Kawai; Fig. 4) while respectively defining the first end point to the ninth end point to be the origins of a sub-coordinate frame 1 to a sub-coordinate frame 9 and the upper body end point to be the origin of a sub-coordinate frame 0 (coordinate frames shown at each of the joints) (Kawai; Fig. 4); 
and consequently the 3D coordinates of each of the first end point to the ninth end point and the upper body end point corresponding to the reference frame can be obtained by a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Kawai, Goffer, Herr, Casler, and Kazerooni as applied to claim 1 above, and further in view of Stimpson (US 9,044,374 B1), Hoffman (US 2012/0116550 A1), and Townsend (US 2002/0170193 A1).
Regarding claim 7, the modified Sandler method teaches the method as previously claimed, including the control unit (CPU 120) (Sandler; Figs. 1; para. [0053]);
The modified Sandler method does not disclose the control unit is connected to a mobile communication device with GPS function and a database, wherein the mobile communication device with GPS function provides the GPS coordinates of the user with the robotic walking aid installed on, and the GPS coordinates of the user and the angles relating to the upper body and the aforesaid joints of the robotic walking aid are stored in the database for further use in remote service.
However, Stimpson teaches a walking aid device (Stimpson; abstract, line 1) wherein a control unit (processor 24) (Stimpson; Fig. 5; col. 2, line 18) is connected to a mobile communication device with GPS function (GPS 26 in portable shaft 12) (Stimpson; Figs. 5-6; col. 2, lines 18-21) and a database (database 32) (Stimpson; Fig. 5), wherein the mobile communication device with GPS function provides the GPS coordinates of the user with the walking aid device (orientation and directional data) (Stimpson; col. 3, lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to include a GPS and 
Moreover, Hoffman teaches an athletic performance monitoring and tracking method (Hoffman; abstract, line 1) wherein GPS coordinates of the user are stored in a database (GPS location data is recorded) (para. [0004], lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to additionally record the GPS coordinates of a user, as taught by Hoffman, in order to allow a user to keep track of their location history (Hoffman; para. [0006], lines 1-5).
Furthermore, Townsend teaches a sensing device attached to a living subject for determining positions (Townsend; abstract, line 1) wherein the angles relating to the upper body and the aforesaid joints of the robotic walking aid (data of trunk inclination and joint angles) (Townsend; para. [0046], lines 9-12; para. [0078], lines 14-18) are stored in a database (data in microprocessor 26) (Townsend; para. [0078], lines 14-18) for further use in remote service (transfer data over internet for clinician to use) (Townsend; para. [0085], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to additionally record the joint angles of a user, as taught by Townsend, in order to store the data for analysis regarding possible physical problems for a user (Townsend; para. [0035], lines 1-6).
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Kawai, Goffer, Herr, Casler, Kazerooni, Stimpson, Hoffman, and Townsend as applied to claim 7 above, and further in view of Ikeuchi (US 2004/0158175 A1).
Regarding claim 8, the modified Sandler method teaches the method as previously claimed, but does not appear to disclose a topography feedback process, a danger prompting process, a falling alert and distress call process, an exercise amount estimation process, a walking distance estimation process, a behavior monitoring process, an activity record process, and a rehabilitation feedback process.
However, Stimpson further teaches a topography feedback process (comparing mapped terrain to user location) (Stimpson; col. 2, lines 25-26), a danger prompting process (warnings about obstacles) (Stimpson; col. 3, lines 32-41), and a falling alert and distress call process (emergency signal) (Stimpson; col. 2, lines 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include a topography feedback process, a danger prompting process, and a falling alert and distress call process, as taught by Stimpson, for the purpose of informing a user about their walking environment and nearby obstacles to walking, as well as provide a user with a way to get help to a user should the user be in trouble.
However, Kawai further teaches an exercise amount estimation process (‘example’ bar in the graphs show the energy consumed by a user wearing the exoskeleton) (Kawai; Figs. 21-22; paras. [0230-0231]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to include an exercise amount estimation process, as taught by Kawai, for the purpose of verifying the effectiveness of the device (Kawai; Figs. 21-22; para. [0229]), as well as informing a user as 
However, Townsend further teaches a behavior monitoring process (determining user’s position) (Townsend; abstract, lines 1-3), an activity record process (storing user’s position data) (Townsend; abstract, lines 1-4), and a rehabilitation feedback process (sending information about the users’ posture and joint angles to a clinician for treatment) (Townsend; para. [0085], lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include a behavior monitoring process, an activity record, and a rehabilitation feedback process, as taught by Townsend, for the purpose of providing a way to monitor and keep a record of a user’s posture positions, as well as send that user’s recorded information to a clinician to help with creating/maintaining a treatment regimen.
However, Ikeuchi teaches a torque imparting system (Ikeuchi; title) with a walking distance estimation process (movement distances of feet) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Sandler to include a walking estimation process, as taught by Ikeuchi, for the purpose of allowing a user to know how far they have walked with the exoskeleton.
Regarding claim 9, the modified Sandler method teaches a topography feedback process (Stimpson; col. 2, lines 25-26), but does not specifically teach the GPS coordinates of the user is matched to a map for identifying terrains of specific topographic marks, and when a 
However, Stimpson further teaches the GPS coordinates of the user are matched to a map for identifying terrains of specific topographic marks, and when a user approaches any of those specific topographic marks, a remote prompting is issued for suggesting the user to alter his/her walking mode for adapting to the terrain of the approached topographic mark (GPS compares user orientation to a stored mapped terrain; a warning about an obstacle, such as stairs, would alert a user to adjust their walking pattern to go up or down the stairs) (Stimpson; col. 3, lines 32-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topography feedback process of the modified method of Sandler to include a way to prompt a user to alter their walking pattern in response to a specific terrain, as taught by Stimpson, so a user can know to change their walking pattern to progress through the terrain.
Regarding claim 10, the modified Sandler method teaches a danger prompting process (warnings about obstacles) (Stimpson; col. 3, lines 32-41), but does not specifically teach the GPS coordinates of the user is matched to a map for identifying dangerous locations, and when a user approaches any of those dangerous locations, a remote prompting is issued for alerting the user to cope with the coming danger.
However, Stimpson further teaches the GPS coordinates of the user is matched to a map for identifying dangerous locations, and when a user approaches any of those dangerous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the danger prompting process of the modified method of Sandler to include a way to notify a user of a dangerous obstacle nearby, as taught by Stimpson, so a user can be aware of the danger and proceed accordingly.
Regarding claim 14, the modified Sandler method teaches wherein in the walking distance estimation process (movement distances of feet) (Ikeuchi; para. [0080], lines 9-15) and a posture of the user is obtained remotely using the angles relating to the upper body, inputting a roll and pitch relating to the upper body and the aforesaid joint of the robotic walking aid (tilt angle calculated around an axis; tilt about the horizontal axis in the forward/backward direction being the pitch, and the tilt about the horizontal axis in the right/left direction being the roll) (Kawai; Fig. 14; para. [0132], lines 1-11), but does not specifically teach a posture of the user is obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid and a step length of the user is estimated so as to be used for estimating and recording the walking distance.
However, Townsend further teaches postures of the user are obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid (sensors, such angular position sensors on the hips, can be used to determine posture) (Townsend; abstract, lines 1-3; para. [0036], lines 1-4).

Furthermore, Ikeuchi further teaches a step length of the user is estimated so as to be used for estimating and recording the walking distance (movement distances of feet is estimated from the angles of the thighs and skins as related to the vertical distance and the value is stored) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified walking distance estimation process of the modified Sandler method to include a estimating a step length, as taught by Ikeuchi, in order to provide information on how far a user’s foot moves in a single step with the exoskeleton.
Regarding claim 15, the modified Sandler method teaches a behavior monitoring process (Townsend; abstract, lines 1-3) and postures of the user are obtained remotely using the angles relating to the upper body, inputting a roll and pitch relating to the upper body and the aforesaid joint of the robotic walking aid (tilt angle calculated around an axis; tilt about the horizontal axis in the forward/backward direction being the pitch, and the tilt about the horizontal axis in the right/left direction being the roll) (Kawai; Fig. 14; para. [0132], lines 1-11), but does not specifically teach postures of the user are obtained using the angles relating to the 
However, Townsend further teaches postures of the user are obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid, and the postures of the user are classified into different behaviors according to a classification rule to be recorded aid (sensors, such angular position sensors on the hips, can be used to determine if a subject can be classified as in a lying, sitting, or standing posture) (Townsend; abstract, lines 1-3; para. [0036], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior monitoring process of the modified method of Sandler to include a way to identify and classify the posture of a user through the angles of the joints, as taught by Townsend, in order to help determine what postures relate to a patient’s back pain (Townsend; para. [0046], lines 9-12).
Regarding claim 16, the modified Sandler method teaches the activity record process (Townsend; abstract, lines 1-4), but does not specifically teach the GPS coordinates of the user are matched to a map for identifying and recording places where the user perform his/her daily activities. 
However, Hoffman further teaches GPS coordinates of the user are matched to a map for identifying and recording places where the user perform his/her daily activities (GPS location data is recorded for historical location tracking) (Hoffman; Figs. 34-35C; para. [0004], lines 1-14; para. [0006], lines 1-5).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Kawai, Goffer, Herr, Casler, Kazerooni, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Ulert (US 6,570,503 B1) and Huang (US 2007/0229286 A1).
Regarding claim 11, the modified Sandler method teaches the method as previously claimed, but does not disclose when the posture is determined to be abnormal, a call is made to find out the condition of the user, and if there is no response from the user, an active distress call is issued to an emergency medical unit that is located nearest to the user according to the GPS coordinates of the user.
However, Huang teaches a fall-over alert device (Huang; abstract, line 1) wherein when the posture is determined to be abnormal (user falls over) (Huang; para. [0007], lines 1-4), a call is made to find out the condition of the user (warning sound from buzzer) (Huang; para. [0011], lines 1-5), and if there is no response from the user (user is still for a predetermined amount of time) (Huang; para. [0009], lines 1-10), an active distress call is issued to an emergency medical unit (Huang; para. [0009], lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distress call process of the modified method of Sandler to include a way to automatically issue an emergency distress signal if a 
Moreover, Ulert teaches an emergency signaling device (Ulert; title) wherein an emergency signal is sent to an emergency medical unit that is located nearest to the user according to the GPS coordinates of the user (user’s GPS coordinates are sent to a cellular base station, where it is then sent to the appropriate police) (Ulert; col. 4, line 52- col. 5, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distress call process of the modified method of Sandler to include a way to send the emergency signal to an emergency unit nearest a user, as taught by Ulert, in order for the person to receive help more quickly.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Kawai, Goffer, Herr, Casler, Kazerooni, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Zoss (US 2016/0030201 A1).
Regarding claim 12, the modified Sandler method teaches wherein in the exercise amount estimation process, specifically the amount of work done by the user (Kawai; Figs. 21-23) (para. [0230]; lines 1-18; para. [0231], lines 1-10), but does not explicitly teach an exercise amount is calculated and obtained using the following formula:
(mr+mh) x g x d=Wr + Wh ;
where mr is the mass of the robotic walking aid; g is the gravitational acceleration; mh is the mass of the user; d is the walking distance; Wr is the mechanic energy generated by the robotic walking aid; and Wh is the exercise amount of the user. 

Additionally, in order to calculate the work of a person wearing the exoskeleton, the equation of the claim would be used since it is the standard equation for calculating work. The claimed “Wr + Wh” is equivalent to total work done by both user and exoskeleton. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise amount estimation process of the modified Sandler method to include an estimation of the work done by the exoskeleton as well as the user, as taught by Zoss, in order for a clinician to understand what work is being done by the patient and what work is being done by the exoskeleton (Zoss; para. [0085], lines 1-5).
Regarding claim 13, the modified Sandler method teaches calculating and obtaining an energy conversion efficiency for converting electrical energy into mechanical energy by using the formula  Wr = Wmechanical = ƞ Welectrical; wherein Wmechanical  is the mechanical energy generated by the robotic walking aid; Welectrical is the electrical energy consumed by the robotic walking aid; and ƞ is the conversion efficiency (a skilled artisan would understand that mechanical energy is inherently equal to electrical energy multiplied by the conversion efficiency).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Kawai, Goffer, Herr, Casler, Kazerooni, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Schrock (US 2012/0291563 A1).
Regarding claim 17, the modified Sandler method teaches the rehabilitation feedback process (Townsend; para. [0085], lines 1-7), the posture (tilt angle) (Kawai; para. [0132], lines 1-11), and an exercise amount (work from energy consumed) (Kawai; Figs. 21-23), but does not teach a step length or a step frequency and having this information recorded and provided remotely to a rehabilitation therapist for constructing a rehabilitation treatment accordingly.
However, Ikeuchi further teaches a step length of the user (movement distances of feet is estimated from the angles of the thighs and skins as related to the vertical distance and the value is stored) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rehabilitation feedback process of the modified Sandler method to include a estimating a step length, as taught by Ikeuchi, in order to provide information on how far a user’s foot moves in a single step with the exoskeleton.
Moreover, Schrock teaches footwear (Schrock; title) wherein the frequency of steps is recorded (Schrock; para. [0137], lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sandler method to include the step of recording the step frequency, as taught by Schrock, in order to have more data regarding the user’s walking patterns.
Lastly, Townsend further teaches a rehabilitation process information is recorded and provided remotely to a rehabilitation therapist for constructing a rehabilitation treatment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rehabilitation process of the modified Sandler method to include sending user information to a rehabilitation therapist, as taught by Townsend, in order to provide the clinician with the information needed to monitor and modify the treatment of a patient.
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection with new additional Sandler reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785